 

 

Case 1:18-cr-00493-ELH

 

Document 182 Filed 05/06/19 Page 1 of 1
U.S. Department of Justice. .

f
nes

‘United States Attorney :
District of, Maryland Pif 2:57

 

Matthew DellaBetta
Assistant United States Attorney
Matthew. DellaBetta@usdaj.gov °

Suite 400 an . Cte
36S. Charles Streét,. a ee
Baltimore, MD 21201-3119 °°

fr ae Z r:

|” SDERECT: 410-209-4857
‘~ MAIN: 410-209-4800
FAX: 410-962-3124

May 6, 2019 Bo fo oc) -
The Honorable Ellen L. Hollander He Sie
United States District Judge fe
District of Maryland nope’ AUD
Edward A. Garmatz United States District Courthouse 6 / 7 / / G

101 W. Lombard Street
Baltimore, MD 21201

Re: United States v. Andre Webb et al., ELH-1 8-493

Dear Judge Hollander:

by
Shel/9

] am writing to provide the Court with a status report in the above-referenced case. Since
the last status report, four of the eleven defendants have pleaded guilty in this case. Over the next
month, the parties expect an additional number of guilty pleas in this case. The Government is also
continuing to engage in fruitful plea negotiations with the attorneys for the remaining defendants.

At this time, the parties do not believe that a motions schedule or trial schedule is necessary
due to the productive nature of the plea negotiations. Accordingly, the parties are requesting to
provide the Court with another status report in sixty days. The parties anticipate filing a consent
motion to exclude time from the Speedy Trial Act computation to facilitate plea negotiations. If
the Court has any questions, I can be reached at (410) 209-4857.

Very truly yours,

Robert K. Hur
United States Attorney

/s/
Matthew DellaBetta
Assistant United States Attorney
